173


                                                                          .’




          OFFICEOFTHEATTORNEYGENERALOFTEXAS
                            AUSTIN " :--
GROVER SELLERS
ArroRNrr
      GENm?AL



   Eonorabls Veaver H. Baker,           Chairman
   State Board of Control
   Capitol Station
   Bustin, Texas
   Bear Sir:                            Opinion     30. +6637
                                        Re:. Payment of notaxmbond Drez&z!as
                                                                     notary

            -Your request for                                                    reaas
   as follows:




        are'm>g       a/charge for Notary sexrice to individuals
        nbf$~t&e        service.
                 ni'tillyou   kiIldly   give   Us   pcur   opinion   072 the   fol-
        lowing    in@ries:
              "(1) Is th?eBoard of Control legally authorized
        to pay out Of state funds ap?ropriated by language a-
        bove set out, or sitilar lsnguags, the bond Drs:;i*xxs
        2ie on bonds reqdred  to be .xadz b:;law for individuels
 Honorable ‘i;eaver
                  H. Paker - page 2

     in State employ, where such service is for the accomo-
     dation and convenience of State business only?
          "(2) If you answer the above inquiry in the
     affirmative, then would the sare rule apply where
     such enployee whose Notary bond preiaiumwas paid by
     the State, also performed the duties of a hotary Pub-
     lic in consection with private business and made a
     charge therefor to his om financial advantage?"
          A notary publio is a public officer charged with cer-
tain duties ana given certain authority by statute. 20 Ruling
case Law, 326; Articles 5949 et seq, V. A. C. S. 'The powers
ana duties of the notary are personal to himself and zag not
be delegated.. 31 Tex. Jur. 350. Official tisoonauot or negli-
gence on the part of the notary !mayresult in oriminal or in-
dividual civil liability as well as liability on his offioial
bond. 31 Tex. 3u.r.351.
          We think it is olear that even if a State dejartxent
paid the bonaing fee for a notary in its employ that it oould
not require the exclusive services of the notary and litit his
activities to State business only. Such a limitation wo~&a
narrow the authority of a notary to soeething znuchless than
t-hatgiven by statute. In the absence of a statute pertittin~g‘
State employees to perfom notarial acts of a limited character,
we think a notary though employed by the State and having had
his bonding fee paid by the.State could perform all acts author-
ized by lau 3.nconon with all other notaries who have duly ~quali-
fiea. Furthermore, we think he could charge the statutory fees
allo;vedfor such services when perfoxxed outside of his State
duties without being accountable to the State for suoh fees.
Art. 3945, V. A. c. s. These outside fees would be wholly
for the benefit of the individual holdiag the notary cotission.
Also, in the case of a State employee aho has qu3.lifiedas a
notary at the expense of the State, and aho leaves State en-
ploynent while his notory oomission is still effeot-lve it
would be obvious that he oould still exercise hSs notarial
functions for his o-m private gain acoording to the provisions
of law usaer which he .:ualified.
          ‘tieCOncluda,that if the phraseology in the ap_orocri-.
ation bill, nBcads for members aad ezplogees" be construed to
include bonds for notaries, that such action oa the pa,"%of the
Lfaislature :souldcontra7ene our constitution. :,rt.3, sec. "1,
                                                                 175



Honorable Weaver I-I.
                    Baker - page 3



pmvides in part that, "The Legislature     shall have n0 power
to zake any grant or authorize the making of any grant of
public moneys to any individual   . . . .”   Sinoe,     in construing
a legislative enactment we are bound to give it, if possible,
a construction thst will preserve its constitutionality,          :ve
hold that the language of the appropriation means and refers
only to those bonds of nezbers end eu?loyees of.the Board which
Bra required by law or which the Board is authorized by law to
require and that such language does not authorize the payment
of bond premiums for notaries public even though their services
are needed and reauirea   by the Board. 39 Tex. Jury.206. Any
other holaing would per&t the expenditure of public funas for
private or individual   purposes.
          Me recoguize the keen need of all Statesdepartments
for the type of service involved here and certainly this situa-
tion should claim the attention of the Legislature for appro-
priate aotion.

                                        Yours very truly
                                   ATTORNZIYGENERAL @F 'EXAS



                                                 Eugene Alvis      _
                                                    Assistant